Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 20th day
of April 2016, by and between Resonant Inc., a Delaware corporation (the
“Company”), and each individual or entity named on the Schedule of Buyers
attached hereto (each such individual or entity, individually, a “Buyer” and all
of such individuals or entities, collectively, the “Buyers”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506(b) promulgated thereunder,
the Company desires to issue and sell to each Buyer, and each Buyer, severally
and not jointly, desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.

 

B.                                    In connection with the offering, the
Company, together with National Securities Corporation and Drexel Hamilton, LLC
(the “Placement Agents”), have entered into an escrow agreement, in the form
attached hereto as Exhibit C (the “Escrow Agreement”), with Signature Bank (the
“Escrow Agent”), to hold the Purchase Price (as hereinafter defined), to be
released at the Closing to the Company, upon the written consent of the Company
and the Placement Agents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1                               “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

--------------------------------------------------------------------------------


 

2.2                               “Assets” means all of the properties and
assets of the Company or of its wholly owned subsidiary, Resonant, LLC, a
California limited liability company (“Operating Sub”), whether real, personal
or mixed, tangible or intangible, wherever located, whether now owned or
hereafter acquired.

 

2.3                               “Buyer’s Purchase Price” shall mean, with
respect to any Buyer, the “Purchase Price” opposite such Buyer’s name on the
Schedule of Buyers.

 

2.4                               “Claims” means any Proceedings, Judgments,
Obligations, threats, losses, damages, deficiencies, settlements, assessments,
charges, costs and expenses of any nature or kind.

 

2.5                               “Common Stock” means the Company’s common
stock, $0.001 par value per share.

 

2.6                               “Consent” means any consent, approval, order
or authorization of, or any declaration, filing or registration with, or any
application or report to, or any waiver by, or any other action (whether similar
or dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

 

2.7                               “Contract” means any written or oral contract,
agreement, order or commitment of any nature whatsoever, including, any sales
order, purchase order, lease, sublease, license agreement, services agreement,
loan agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

 

2.8                               “Encumbrance” means any lien, security
interest, pledge, mortgage, easement, leasehold, assessment, tax, covenant,
restriction, reservation, conditional sale, prior assignment, or any other
encumbrance, claim, burden or charge of any nature whatsoever.

 

2.9                               “Environmental Requirements” means all Laws
and requirements relating to human, health, safety or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or Hazardous Materials in the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), or otherwise relating to the treatment, storage, disposal,
transport or handling of any Hazardous Materials.

 

2.10                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

2.11                        “GAAP” means generally accepted accounting
principles, methods and practices set forth in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the SEC or of such other Person as may be approved
by a significant segment of the U.S. accounting profession, in each case as of
the date or period at issue, and as applied in the U.S. to U.S. companies.

 

2

--------------------------------------------------------------------------------


 

2.12                        “Governmental Authority” means any foreign, federal,
state or local government, or any political subdivision thereof, or any court,
agency or other body, organization, group, stock market or exchange exercising
any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.

 

2.13                        “Hazardous Materials” means: (i) any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation and transformers or other
equipment that contain dielectric fluid containing levels of polychlorinated
biphenyls (PCB’s); (ii) any chemicals, materials, substances or wastes which are
now or hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.

 

2.14                        “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.15                        “Law” means any provision of any law, statute,
ordinance, code, constitution, charter, treaty, rule or regulation of any
Governmental Authority.

 

2.16                        “Leases” means all leases for real or personal
property.

 

2.17                        “Material Adverse Effect” means with respect to the
event, item or question at issue, that such event, item or question would not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or any of the
Transaction Documents; (ii) a material adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole; (iii) a material adverse effect
on the Company’s or its subsidiaries’ ability to perform, on a timely basis, its
or their respective Obligations under this Agreement or any Transaction
Documents; or (iv) a material adverse effect on the Buyer’s ability to sell or
dispose of any of the Securities, whether on the Principal Trading Market, or
otherwise, in accordance with applicable securities Laws.

 

2.18                        “Material Contract” means any Contract to which the
Company is a party or by which it is bound which has been filed or is required
to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated by the SEC.

 

2.19                        “Obligation” means any debt, liability or obligation
of any nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.

 

2.20                        “Operating Sub” shall have the meaning given in
Section 2.2.

 

2.21                        “Ordinary Course of Business” means the ordinary
course of business consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

3

--------------------------------------------------------------------------------


 

2.22                        “Outside Closing Date” shall have the meaning given
in Section 12.1.

 

2.23                        “Permit” means any license, permit, approval,
waiver, order, authorization, right or privilege of any nature whatsoever,
granted, issued, approved or allowed by any Governmental Authority.

 

2.24                        “Person” means any individual, sole proprietorship,
joint venture, partnership, company, corporation, association, cooperation,
trust, estate, Governmental Authority, or any other entity of any nature
whatsoever.

 

2.25                        “Principal Trading Market” shall mean the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Markets, including the Bulletin Board and Pink Sheets, the NYSE Euronext or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

2.26                        “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

 

2.27                        “Real Property” means any real estate, land,
building, structure, improvement, fixture or other real property of any nature
whatsoever, including, but not limited to, fee and leasehold interests.

 

2.28                        “Registration Rights Agreement” means the
Registration Rights Agreement, dated the date hereof, among the Company and the
Buyers, in the form of Exhibit A attached hereto.

 

2.29                        “SEC” means the United States Securities and
Exchange Commission.

 

2.30                        “SEC Documents” shall have the meaning given in
Section 6.7.

 

2.31                        “Securities” means the Shares, the Warrants and the
Warrant Shares.

 

2.32                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

2.33                        “Shares” means up to Two Million Six Hundred Eighty
Thousand (2,680,000) shares of Common Stock made part of the Units issued or
issuable to the Buyers pursuant to this Agreement.

 

2.34                        “Tax” means (i) any foreign, federal, state or local
income, profits, gross receipts, franchise, sales, use, occupancy, general
property, real property, personal property, intangible property, transfer, fuel,
excise, accumulated earnings, personal holding company, unemployment
compensation, social security, withholding taxes, payroll taxes, or any other
tax of any nature whatsoever, (ii) any foreign, federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment, rent, or any other fee or charge of any nature whatsoever, or
(iii) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

 

4

--------------------------------------------------------------------------------


 

2.35                        “Tax Return” means any tax return, filing,
declaration, information statement or other form or document required to be
filed in connection with or with respect to any Tax.

 

2.36                        “Transaction Documents” means this Agreement, the
Registration Rights Agreement and the Warrants executed in connection with the
transactions contemplated hereunder.

 

2.37                        “Unit” means one Share and one Warrant to purchase
one share of Common Stock.

 

2.38                        “Warrant” mean a three-year warrant in the form of
Exhibit B attached hereto to purchase shares of Common Stock at an exercise
price equal to $2.86.

 

2.39                        “Warrant Shares” means the shares of Common Stock
issuable upon exercise of the Warrants.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ii) references to the words “Article” or “Section” refer to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

ARTICLE IV

PURCHASE AND SALE

 

4.1                               Sale and Issuance of Units.  Subject to the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase, and the Company agrees to sell and issue to each Buyer,
the number of Units set forth in the column designated “Number of Units”
opposite such Buyer’s name on the Schedule of Buyers, which in the aggregate
shall equal up to Eight Million Dollars ($8,000,000.00) of Units, at a cash
purchase price of $2.985 per Unit (the “Purchase Price”).  The Company’s
agreement with each Buyer is a separate agreement, and the sale and issuance of
the Units to each Buyer is a separate sale and issuance.

 

4.2                               Closing.

 

(a)                                 The purchase, sale and issuance of the Units
shall take place at one or more closings (each of which is referred to in this
Agreement as a “Closing” and the date of each is referred to in this Agreement
as a “Closing Date”).  The initial Closing (the “Initial Closing”) shall have a
minimum total Purchase Price of not less than Three Million Dollars
($3,000,000.00) (the “Minimum Purchase Proceeds”).  The Initial Closing shall
take place at

 

5

--------------------------------------------------------------------------------


 

the offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard,
20th Floor, Sherman Oaks, California 91403, or such other location as the
parties shall mutually agree, no later than the second business day following
the satisfaction or waiver of the conditions provided in Articles VIII and IX of
this Agreement (other than conditions that, by their terms, are intended to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions) (“Initial Closing Date”), but in no event later than the Outside
Closing Date.

 

(b)                                 If less than all of the Units are sold and
issued at the Initial Closing, then, subject to the terms and conditions of this
Agreement, the Company may sell and issue at one or more subsequent closings
(each, a “Subsequent Closing”), up through but no later than the Outside Closing
Date, to each Buyer who did not purchase Units at the Initial Closing or a
Subsequent Closing, the number of Units set forth in the column designated
“Number of Units” opposite such Buyer’s name on the Schedule of Buyers.  Any
such sale and issuance in a Subsequent Closing shall be on the same terms and
conditions as those contained herein.  Each Subsequent Closing shall take place
at such date, time and place as shall be approved by the Company in its sole
discretion.

 

4.3                               Form of Payment; Delivery.  At each Closing,
Buyer shall deliver to the Company the Buyer’s Purchase Price in the form of
wire transfers of immediately available U.S. funds or by the release of the
Buyer’s Purchase Price from escrow in accordance with the Escrow Agreement.

 

ARTICLE V

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer represents and warrants to the Company, that:

 

5.1                               Investment Purpose. Each Buyer is acquiring
the Securities for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, each Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act.  The Buyer acknowledges that a
legend will be placed on the certificates representing the Securities in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 

6

--------------------------------------------------------------------------------


 

5.2                               Accredited Investor Status.  Each Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D, as
promulgated under the Securities Act.

 

5.3                               Reliance on Exemptions.  Each Buyer
understands that the Units are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities Laws and that the Company is relying in part upon the truth
and accuracy of, and each Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of each Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of each Buyer to acquire the Units.

 

5.4                               Information. Each Buyer and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and other information each Buyer deemed material
to making an informed investment decision regarding its purchase of the Units,
which have been requested by each Buyer.  Buyer acknowledges that it has
received and reviewed a copy of the SEC Documents.  Each Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
its management. Neither such inquiries, nor any other due diligence
investigations conducted by any Buyer or its advisors, if any, or its
representatives, shall modify, amend or affect each Buyer’s right to rely on the
Company’s and Operating Sub’s representations and warranties contained in
Article VI below.  Each Buyer understands that its investment in the Units
involves a high degree of risk.  Each Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment.  Each
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Units.

 

5.5                               No Governmental Review. Each Buyer understands
that no United States federal or state Governmental Authority has passed on or
made any recommendation or endorsement of the Units, or the fairness or
suitability of the investment in the Units, nor have such Governmental
Authorities passed upon or endorsed the merits of the offering of the Units.

 

5.6                               Authorization, Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of each Buyer
and is a valid and binding agreement of each Buyer, enforceable in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

5.7                               General Solicitation.  The Buyer is not
purchasing the Units as a result of any advertisement, article, notice or other
communication regarding the Units published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.  The Buyer
represents that it has a relationship preceding its decision to purchase the
Units with the Company.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer.  The Disclosure Schedules shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Article VI and certain other sections of this Agreement, and the
disclosures in any section or subsection of the Disclosure Schedules shall
qualify other sections and subsections in this Article VI only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

6.1                               Subsidiaries.  Except for a one hundred
percent (100%) ownership in Operating Sub, the Company has no subsidiaries and
the Company does not own, directly or indirectly, any outstanding voting
securities of or other interests in, or have any control over, any other
Person.  With respect to Operating Sub, all representations and warranties in
this Article VI and elsewhere in this Agreement shall be deemed repeated and
re-made from and by Operating Sub, as if such representations and warranties
were independently made by Operating Sub, in this Agreement (but modified as
necessary in order to give effect to the intent of the parties that such
representation and warranty is being made by the Operating Sub, rather than the
Company, as applicable).  In addition, each representation and warranty
contained in this Article VI or otherwise set forth in this Agreement shall be
deemed to mean and be construed to include the Company and each of its
subsidiaries, as applicable, regardless of whether each of such representations
and warranties in Article VI specifically refers to the Company’s subsidiaries
or not.

 

6.2                               Organization.  The Company and its
subsidiaries are corporations, duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which they are incorporated.  The
Company has the full corporate power and authority and all necessary
certificates, licenses, approvals and Permits to: (i) enter into and execute
this Agreement and the Transaction Documents and to perform all of its
Obligations hereunder and thereunder; and (ii) own and operate its Assets and
properties and to conduct and carry on its business as and to the extent now
conducted.  The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification, except to the extent that failure to so qualify
will not result in a Material Adverse Effect.

 

6.3                               Authority and Approval of Agreement; Binding
Effect.  The execution and delivery by Company of this Agreement and the
Transaction Documents, and the performance by Company of all of its Obligations
hereunder and thereunder, including the issuance of the Units, have been duly
and validly authorized and approved by Company and its board of directors
pursuant to all applicable Laws and no other corporate action or Consent on the
part of Company, its board of directors, stockholders or any other Person is
necessary or required by the Company to execute this Agreement and the
Transaction Documents, consummate the transactions contemplated herein and
therein, perform all of Company’s Obligations hereunder and thereunder, or to
issue the Units.  This Agreement and each of the Transaction Documents have been
duly and validly executed by Company (and the officer executing this Agreement
and all such other Transaction Documents is duly authorized to act and execute
same on behalf of Company) and constitute the valid and legally binding
agreements of Company, enforceable against Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

8

--------------------------------------------------------------------------------


 

6.4                               Capitalization.  Immediately prior to the
Initial Closing, the authorized capital stock of the Company will consist of
50,000,000 shares, with a par value of $0.001 per share, of which 47,000,000
shares are designated Common Stock and 3,000,000 shares are designated preferred
stock, of which 7,407,097 shares of Common Stock and no shares of preferred
stock are issued and outstanding.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  The Common Stock is
currently quoted on the Nasdaq Capital Market under the trading symbol “RESN.” 
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.  Except as set forth on Schedule 6.4, no shares
of Common Stock are subject to preemptive rights or any other similar rights or
any Encumbrances suffered or permitted by the Company.  Except as set forth on
Schedule 6.4, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional Shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (collectively, “Derivative Securities”);
(ii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other Contracts or instruments evidencing indebtedness of the
Company or any of its subsidiaries, or by which the Company or any of its
subsidiaries is or may become bound; (iii) there are no outstanding registration
statements with respect to the Company or any of its securities (other than
registration statements on Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no Contracts by
which the Company is or may become bound to redeem a security of the Company. 
Except as set forth on Schedule 6.4, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.  Schedule 6.4 sets
forth a detailed calculation of the total number of shares of Common Stock
outstanding as of the date hereof assuming (i) the issuance of 2,000,000 Units
pursuant to this Agreement; (ii) the exercise in full of all outstanding
Derivative Securities taking into account all applicable anti-dilution or
similar adjustments or rights, including without limitation those resulting from
the issuance of Units pursuant to this Agreement; and (iii) the exercise of all
Derivative Securities authorized for issuance, but not yet issued, under any
plan of the Company.

 

9

--------------------------------------------------------------------------------


 

6.5                               No Conflicts; Consents and Approvals.  The
execution, delivery  and performance of this Agreement and the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of any of the Units, will not: (i) constitute a
violation of or conflict with any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflict
with, or give to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Material Contract;
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the
rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its articles of incorporation,
bylaws or other organizational or governing documents and the Company is not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put the Company in default or breach) under, and the Company has
not taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Material Contract.  Except as specifically contemplated by this Agreement,
the Company is not required to obtain any Consent of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its Obligations under this Agreement or the Transaction
Documents in accordance with the terms hereof or thereof, or to issue and sell
the Units in accordance with the terms hereof.  All Consents which the Company
is required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the date hereof.  The Company is not aware
of any facts or circumstances which might give rise to any of the foregoing.

 

6.6                               Issuance of Securities. The Securities are
duly authorized and, upon issuance in accordance with the terms hereof (and of
the Warrants), shall be duly issued, fully paid and non-assessable, and free
from all Encumbrances with respect to the issue thereof, and, assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyers set forth in Article V above, the offer and sale by
the Company of the Units is exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 

6.7                               SEC Documents; Financial Statements. The
Common Stock is registered pursuant to Section 12 of the Exchange Act and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Exchange Act (all of
the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Company is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis or the Company has

 

10

--------------------------------------------------------------------------------


 

received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension.  The Company represents
and warrants that true and complete copies of the SEC Documents are available on
the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers acknowledge
that each of them may retrieve all SEC Documents from such website and each
Buyer’s access to such SEC Documents through such website shall constitute
delivery of the SEC Documents to Buyers; provided, however, that if any Buyer is
unable to obtain any of such SEC Documents from such website at no charge, as
result of such website not being available or any other reason beyond any
Buyer’s control, then upon request from such Buyer, the Company shall deliver to
such Buyer true and complete copies of such SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as such statements have been amended or updated in
subsequent filings prior to the date hereof, which amendments or updates are
also part of the SEC Documents).  As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Financial Statements”)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto (except as
such Financial Statements have been amended or updated in subsequent filings
prior to the date hereof, which amendments or updates are also part of the SEC
Documents). All of the Financial Statements have been prepared in accordance
with GAAP, consistently applied, during the periods involved (except: (i) as may
be otherwise indicated in such Financial Statements or the notes thereto; or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  To the knowledge of the Company and its officers,
no other information provided by or on behalf of the Company to the Buyers which
is not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

6.8                               Absence of Certain Changes.  Since the date
the last of the SEC Documents was filed with the SEC, none of the following have
occurred:

 

(a)                                 There has been no event or circumstance of
any nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

 

(b)                                 Except for this Agreement and the other
Transaction Documents, there has been no transaction, event, action,
development, payment, or other matter of any nature whatsoever entered into by
the Company that requires disclosure in an SEC Document which has not been so
disclosed.

 

11

--------------------------------------------------------------------------------


 

6.9                               Absence of Litigation or Adverse Matters.
Except as disclosed in the SEC Documents: (i) there is no Proceeding before or
by any Governmental Authority or any other Person, pending, or the best of
Company’s knowledge, threatened or contemplated by, against or affecting the
Company, its business or Assets; (ii) there is no outstanding Judgments against
or affecting the Company, its business or Assets; and (iii) the Company is not
in breach or violation of any Material Contract.

 

6.10                        Liabilities of the Company.  The Company does not
have any Obligations of a nature required by GAAP to be disclosed on a
consolidated balance sheet of the Company, except: (i) as disclosed in the
Financial Statements; or (ii) incurred in the Ordinary Course of Business since
the date of the last Financial Statements filed by the Company with the SEC that
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

6.11                        Title to Assets.  The Company has good and
marketable title to, or a valid license or leasehold interest in, all of its
Assets which are material to the business and operations of the Company as
presently conducted, free and clear of all Encumbrances or restrictions on the
transfer or use of same, other than restrictions on transfer or use arising
under a license or Lease with respect to such Assets that, individually or in
the aggregate, would not have, or be reasonably expected to, materially
interfere with the purposes for which they are currently used and for the
purporses for which they are proposed to be used.  Except as would not have a
Material Adverse Effect, the Company’s Assets are in good operating condition
and repair, ordinary wear and tear excepted, and are free of any latent or
patent defects which might impair their usefulness, and are suitable for the
purposes for which they are currently used and for the purposes for which they
are proposed to be used.

 

6.12                        Real Estate.

 

(a)                                 Real Property Ownership.  The Company does
not own any Real Property.

 

(b)                                 Real Property Leases.  Except pursuant to
the Leases described in the SEC Documents (the “Company Leases”), the Company
does not lease any Real Property.  With respect to each of the Company Leases:
(i) the Company has been in peaceful possession of the property leased
thereunder and neither the Company nor, to the Company’s knowledge, the landlord
is in default thereunder; (ii) no waiver, indulgence or postponement of any of
the Obligations thereunder has been granted by the Company or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the Company which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Company Leases, or any of them, or have a Material Adverse Effect on the
business of the Company, its Assets or its operations or financial results.  The
Company has not violated nor breached any provision of any such Company Leases,
and all Obligations required to be performed by the Company under any of such
Company Leases have been fully, timely and properly performed.  If requested by
any of the Buyers, the Company has delivered to such Buyers true, correct and
complete copies of all Company Leases, including all modifications and
amendments thereto, whether in writing or otherwise.  The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.

 

12

--------------------------------------------------------------------------------


 

6.13                        Material Contracts.  A list of the Material
Contracts is attached as Schedule 6.13.  An accurate, current and complete copy
of each of the Material Contracts has been furnished to Buyers and/or is readily
available as part of the SEC Documents, and each of the Material Contracts
constitutes the entire agreement of the respective parties thereto relating to
the subject matter thereof.  Each of the Material Contracts is in full force and
effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof.  To the knowledge of the
Company and its officers, all Obligations required to be performed under the
terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company.  Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

 

6.14                        Compliance with Laws.  Except as would not have a
Material Adverse Effect, the Company is and at all times has been in material
compliance with all Laws.  The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 

6.15                        Intellectual Property.  The Company owns or
possesses adequate and legally enforceable rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and all other intellectual property
rights necessary to conduct its business as now conducted. The Company does not
have any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.16                        Labor and Employment Matters.  The Company is not
involved in any labor dispute or, to the knowledge of the Company, is any such
dispute threatened. To the knowledge of the Company and its officers, none of
the Company’s employees is a member of a union and the Company believes that its
relations with its employees are good.  To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

13

--------------------------------------------------------------------------------


 

6.17                        Employee Benefit Plans.  The Company is in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.  To the Company’s
knowledge, the Company has promptly paid and discharged all Obligations arising
under ERISA of a character which if unpaid or unperformed might result in the
imposition of an Encumbrance against any of its Assets or otherwise have a
Material Adverse Effect.

 

6.18                        Tax Matters.  The Company has made and timely filed
all Tax Returns required by any jurisdiction to which it is subject, and each
such Tax Return has been prepared in compliance with all applicable Laws, and
all such Tax Returns are true and accurate in all respects.  Except and only to
the extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, the Company has
timely paid all Taxes shown or determined to be due on such Tax Returns, except
those being contested in good faith, and the Company has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person.  There is no Proceeding or Claim for
refund now in progress, pending or, to the Company’s knowledge, threatened
against or with respect to the Company regarding Taxes.

 

6.19                        Insurance.  The Company is covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company is engaged and in coverage amounts which are prudent
and typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”).  Such Insurance Policies are in full force and effect,
and all premiums due thereon have been paid.  None of the Insurance Policies
will lapse or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

6.20                        Permits.  The Company possesses all Permits
necessary to conduct its business, and the Company has not received any notice
of, or is otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Company is in material compliance with the respective
requirements of all such Permits.

 

14

--------------------------------------------------------------------------------


 

6.21                        Business Location.  The Company has no office or
place of business other than as identified in the SEC Documents and the
Company’s principal executive offices are located in Goleta, California.  All
books and records of the Company and other material Assets of the Company are
held or located at the offices and places of business identified in the SEC
Documents.

 

6.22                        Environmental Laws.  The Company is and has at all
times been in compliance in all material respects with any and all applicable
Environmental Requirements, and there are no pending Claims against the Company
relating to any Environmental Requirements, nor to the best knowledge of the
Company, is there any basis for any such Claims.

 

6.23                        Illegal Payments.  Neither the Company, nor any
director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

6.24                        Related Party Transactions.  Except as disclosed in
the SEC Documents, and except for arm’s length transactions pursuant to which
the Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.  There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or, to the Company’s
knowledge, between any of them, relating to the Company and its business.

 

6.25                        Internal Accounting Controls.  Except as set forth
in the SEC Documents, the Company and each of its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

15

--------------------------------------------------------------------------------


 

6.26                        Acknowledgment Regarding Buyers’ Purchase of the
Units. The Company acknowledges and agrees that each Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no Buyer
is acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Buyer or any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Buyer’s purchase of the Units. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

6.27                        Listing and Maintenance Requirements. The Company’s
Common Stock is registered pursuant to Section 12 of the Exchange Act, and the
Company has taken no action designed to, or which to the best of its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

6.28                        Bad Actor.  No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which
Rule 506(d)(2)(ii—iv) or (d)(3), is applicable.  As used in this Section 6.28,
the term “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

6.29                        Brokerage Fees.  Except for the Placement Agents,
there is no Person acting on behalf of the Company who is entitled to or has any
claim for any financial advisory, brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

ARTICLE VII

COVENANTS

 

7.1                               Best Efforts. Each party shall use its best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Articles VIII and IX of this Agreement.

 

7.2                               Form D. If required by applicable Law, the
Company agrees to file a Form D with respect to the Units as required under
Regulation D of the Securities Act and to provide a copy thereof to the
Placement Agents. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Units, or obtain an exemption for the Units for sale to each of the Buyers at
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
Laws of the states of the United States, and shall provide evidence of any such
action so taken to the Placement Agents on or prior to the Closing Date.

 

16

--------------------------------------------------------------------------------


 

7.3                               Affirmative Covenants.

 

(a)                                 Reporting Status; Listing.  So long as any
Buyer owns, legally or beneficially any of the Securities, the Company shall:
(i) file in a timely manner all reports required to be filed under the
Securities Act, the Exchange Act or any securities Laws and regulations thereof
applicable to the Company of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, if not otherwise publicly
available, to provide a copy thereof to a Buyer upon request; (ii) not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination; (iii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of any of the Shares and
Warrant Shares upon the Principal Trading Market (subject to official notice of
issuance) and, take all reasonable action under its control to maintain the
continued listing, quotation and trading of its Common Stock on the Principal
Trading Market, and the Company shall comply in all respects with the Company’s
reporting, filing and other Obligations under the bylaws or rules of the
Principal Trading Market, the Financial Industry Regulatory Authority, Inc. and
such other Governmental Authorities, as applicable.

 

(b)                                 Rule 144.  With a view to making available
to each Buyer the benefits of Rule 144 under the Securities Act (“Rule 144”), or
any similar rule or regulation of the SEC that may at any time permit Buyers to
sell any of the Shares and Warrant Shares to the public without registration,
the Company represents and warrants that: (i) the Company is, and has been for a
period of at least ninety (90) days immediately preceding the date hereof,
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act; (ii) the Company has filed all required reports under Section 13 or
15(d) of the Exchange Act, as applicable, during the twelve (12) months
preceding the Closing Date (or for such shorter period that the Company was
required to file such reports); (iii) the Company is not an issuer defined as a
“Shell Company” (as hereinafter defined); and (iv) if the Company has, at any
time, been an issuer defined as a Shell Company, the Company has: (A) not been
an issuer defined as a Shell Company for at least six (6) months prior to the
Closing Date; and (B) has satisfied the requirements of Rule 144(i) (including,
without limitation, the proper filing of “Form 10 information” at least six
(6) months prior to the Closing Date).  For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets the description set forth under
Rule 144(i)(1)(i).  In addition, so long as any Buyer owns, legally or
beneficially, any of the Shares or Warrant Shares, the Company shall, at its
sole expense:

 

(i)                                     Make, keep and ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

 

(ii)                                  furnish to each Buyer, promptly upon
reasonable request: (A) a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act; and (b) such other information as may be reasonably requested by each Buyer
to permit each Buyer to sell any of the Shares or Warrant Shares pursuant to
Rule 144 without limitation or restriction; and

 

17

--------------------------------------------------------------------------------


 

(iii)                               promptly at the request of each Buyer, give
the Company’s transfer agent instructions to the effect that, upon the transfer
agent’s receipt from any Buyer of a certificate (a “Rule 144 Certificate”)
certifying that such Buyer’s holding period (as determined in accordance with
the provisions of Rule 144) for any portion of the Shares or Warrant Shares
which such Buyer proposes to sell (the “Securities Being Sold”) is not less than
six (6) months, and receipt by the transfer agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from such Buyer and its
counsel as permitted below), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such Buyer or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such Securities Being Sold on the transfer agent’s books and
records.  In this regard, upon each Buyer’s request, the Company shall have an
affirmative obligation to cause its counsel to promptly issue to the transfer
agent a legal opinion providing that, based on the Rule 144 Certificate, the
Securities Being Sold were or may be sold, as applicable, pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”).  If the transfer agent requires any
additional documentation in connection with any proposed transfer by any Buyer
of any Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the transfer agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer of the Securities
Being Sold and the issuance of an unlegended certificate to any transferee
thereof, all at the Company’s expense.

 

(c)                                  Matters With Respect to Securities and
Transfer Agent.

 

(i)                                     Removal of Restrictive Legends.  In the
event that any Buyer has any shares of the Company’s Common Stock bearing any
restrictive legends, and such Buyer, through its counsel or other
representatives, submits to the Company’s transfer agent (“Transfer Agent”) any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable Law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that such
Buyer is hereby irrevocably and expressly authorized to have counsel to such
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by such Buyer, and surrender to a
common carrier for overnight delivery to the address as specified by such Buyer,
certificates, registered in the name of such Buyer or its designees,
representing the shares of Common Stock to which such Buyer is entitled, without
any restrictive legends and otherwise freely transferable on the books and
records of the Company.

 

(ii)                                  Authorized Agent of the Company.  The
Company hereby irrevocably appoints each Buyer and each Buyer’s counsel and its
representatives, each as the Company’s duly authorized agent and
attorney-in-fact for the Company for the purposes of authorizing and instructing
the Transfer Agent to process issuances, transfers and legend removals upon
instructions from each Buyer, or any counsel or representatives of each Buyer,
consistent with this Section 7.3(c). The authorization and power of attorney
granted hereby is

 

18

--------------------------------------------------------------------------------


 

coupled with an interest and is irrevocable so long as any Buyer owns or has the
right to receive, any shares of the Company’s Common Stock hereunder.  In this
regard, the Company hereby confirms to the Transfer Agent and each Buyer that it
can NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Section 7.3(c) with regard to the matters
contemplated herein, and that each Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for each Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from each Buyer, or
any counsel or representatives of each Buyer, in each case as specifically
contemplated in this Section 7.3(c), without any further instructions, orders or
confirmations from the Company.

 

(iii)                               Injunction and Specific Performance.  The
Company specifically acknowledges and agrees that in the event of a breach or
threatened breach by the Company of any provision of this Section 7.3(c), each
Buyer will be irreparably damaged and that damages at law would be an inadequate
remedy if this Agreement were not specifically enforced.  Therefore, in the
event of a breach or threatened breach of any provision of this
Section 7.3(c) by the Company, each Buyer shall be entitled to obtain, in
addition to all other rights or remedies such Buyer may have, at law or in
equity, an injunction restraining such breach, without being required to show
any actual damage or to post any bond or other security, and/or to a decree for
specific performance of the provisions of this Section 7.3(c).

 

7.4                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Units for general corporate purposes,
including general and administrative expenses, and for the repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries.

 

7.5                               Fees and Expenses.  The Company agrees to pay
to each Buyer (or any designee or agent of the Buyers), upon demand, or to
otherwise be responsible for the payment of, any and all costs, fees, charges
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for any Buyer, and of any experts and agents, which any Buyer may
incur or which may otherwise be due and payable in connection with: (i) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(ii) the exercise or enforcement of any of the rights of any Buyer under this
Agreement or the Transaction Documents; or (iii) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents.  The provisions of this Subsection shall survive the
termination of this Agreement.

 

7.6                               Public Disclosure of Buyers.  The Company
shall not publicly disclose the name of any Buyer, or include the name of any
Buyer in any filing with the SEC or any regulatory agency or Principal Trading
Market, without the prior written consent of such Buyer except: (a) as required
by federal securities law in connection with any registration statement
contemplated by the Registration Rights Agreement or (b) to the extent such
disclosure is required by Law or Principal Trading Market regulations, in which
case the Company shall provide Buyers with prior written notice of such
disclosure permitted under this clause (b).

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Units to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

8.1                               The Buyer shall have executed the Transaction
Documents that require the Buyer’s execution, and delivered them to the Company.

 

8.2                               The Buyer shall have paid the Buyer’s Purchase
Price to the Company, which payment may be made by the release of the Buyer’s
Purchase Price from escrow in accordance with the Escrow Agreement.

 

8.3                               The Buyer’s representations and warranties
shall be true and correct in all material respects as of the date when made and
as of the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the applicable Closing
Date.

 

8.4                               The Company shall have obtained all
governmental, regulatory or third party consents and approvals necessary for the
sale of the Units.

 

8.5                               No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

8.6                               Since the date of execution of this Agreement,
no event or series of events shall have occurred that resulted, or could
reasonably be expected to result, in a Material Adverse Effect.

 

8.7                               Trading in the Common Stock shall not have
been suspended by the SEC or any Principal Trading Market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.

 

8.8                               The Company shall have received the Minimum
Purchase Proceeds.

 

ARTICLE IX

CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyer’s sole benefit
and may be waived by the Buyer at any time in its sole discretion:

 

9.1                               The Company shall have executed and delivered
the Transaction Documents and delivered the same to the Placement Agents (or
either of them).

 

20

--------------------------------------------------------------------------------


 

9.2          The Company shall have delivered to the Placement Agents (or either
of them):  (a) a certificate registered in such Buyer’s name representing the
number of Shares that such Buyer is purchasing; and (b) a Warrant to purchase a
number of shares of Common Stock equal to the number of Shares that such Buyer
is purchasing.

 

9.3          The representations and warranties of the Company and of Operating
Sub shall be true and correct in all material respects (except to the extent
that any of such representations and warranties are already qualified as to
materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company and Operating Sub shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company and Operating Sub at or prior to the Closing Date.  The
Placement Agents (or either of them) shall have received a certificate, executed
by the Chief Executive Officer or Chief Financial Officer of the Company, dated
as of the Closing Date, to the foregoing effect.

 

9.4          The Company shall have delivered to the Placement Agents (or either
of them) a certificate evidencing the formation and good standing of the Company
in its jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within twenty (20) days
of the Closing Date.

 

9.5          The Company shall have delivered to the Placement Agents (or either
of them) a certificate or other reasonably acceptable evidence evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within
twenty (20) days of the Closing Date.

 

9.6          The Company shall have delivered to the Placement Agents (or either
of them) a certified copy of the Certificate of Incorporation as certified by
the Secretary of State of the Company’s jurisdiction of incorporation within
twenty (20) days of the Closing Date.

 

9.7          The Company shall have delivered to the Placement Agents (or either
of them) a certificate, in the form acceptable to the Placement Agents, executed
by the Secretary of the Company dated as of the Closing Date, as to (i) the
resolutions consistent with Section 6.3 as adopted by the Company’s board of
directors, (ii) the Certificate of Incorporation of the Company and (iii) the
Bylaws of the Company as in effect at the Closing.

 

9.8          The Company shall have delivered to the Placement Agents (or either
of them) an opinion of counsel to the Company, as of the Closing Date, in a form
satisfactory to the Placement Agents and their counsel.

 

9.9          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.

 

9.10        The Company shall have received the Minimum Purchase Proceeds.

 

21

--------------------------------------------------------------------------------


 

ARTICLE X

 

INDEMNIFICATION

 

10.1        Company’s Obligation to Indemnify.  In consideration of the Buyers’
execution and delivery of this Agreement and acquiring the Units hereunder, and
in addition to all of the Company’s and Operating Sub’s other obligations under
this Agreement, the Company and Operating Sub, jointly and severally, hereby
agree to defend and indemnify each Buyer and each Buyer’s Affiliates and
subsidiaries, and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and the Company and Operating Sub do hereby
agree to hold the Buyer Indemnified Parties harmless, from and against any and
all Claims made, brought or asserted against the Buyer Indemnified Parties, or
any one of them, and the Company and Operating Sub hereby agree to pay or
reimburse the Buyer Indemnified Parties for any and all Claims payable by any of
the Buyer Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company or Operating Sub in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company or Operating Sub contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by any Person and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Units, or the status of the
Buyers of any of the Units, as a buyer and holder of such Units in the Company.
To the extent that the foregoing undertaking by the Company and Operating Sub
may be unenforceable for any reason, the Company and Operating Sub shall make
the maximum contribution to the payment and satisfaction of each of the Claims
covered hereby, which is permissible under applicable Law.  The Company will not
be liable to any Buyer under this indemnity: (i) for any settlement by a Buyer
in connection with any Claim effected without the Company’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; or (ii) to the extent, but only to the extent, that a Claim is
attributable to any Buyer’s breach of any of the representations, warranties,
covenants or agreements made by such Buyer in this Agreement or in the other
Transaction Documents.

 

ARTICLE XI

 

MATTERS RELATING TO THE BUYERS

 

11.1        Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under this Agreement and the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any one or more of the Transaction Documents.  The decision of
each Buyer to purchase the Units pursuant to the Transaction Documents has been
made by each such Buyer independently of any other Buyer and

 

22

--------------------------------------------------------------------------------


 

independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries, if any, which may have been made or given by any other Buyer
or any of their respective officers, directors, principals, employees, agents,
counsel or representatives (collectively, including the Buyer in question, the
“Buyer Representatives”).  No Buyer Representative shall have any liability to
any other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Units or enforcing its
rights under the Transaction Documents.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose.  The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer.  In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.

 

11.2        Equal Treatment of Buyers.  No consideration shall be offered or
paid to any Buyer to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents, unless the same consideration is
also offered to all of the other Buyers parties to the Transaction Documents.

 

ARTICLE XII

 

TERMINATION

 

12.1        Termination.  This Agreement may be terminated prior to Closing
(i) by written agreement of the Buyers and the Company or (ii) by either the
Company or a Buyer (as to itself but no other Buyer) upon written notice to the
other, if the Initial Closing shall not have taken place by 3:30 p.m. Eastern
time on May 15, 2016, or such later date approved by the Company’s Board of
Directors, but in no event later than June 15, 2016 (“Outside Closing Date”);
provided, that the right to terminate this Agreement under this Section 12.1
shall not be available to any party whose failure to comply with its obligations
under this Agreement has been the cause of or resulted in the failure of the
Closing to occur on or before such time.

 

12.2        Consequences of Termination.  No termination of this Agreement shall
release any party from any liability for breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1        Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

If to the Company:

Resonant Inc.

 

110 Castilian Drive, Suite 100

 

Goleta, California 93117

 

Attention: Terry Lingren

 

Email: tlingren@resonant.com

 

Facsimile: (805) 845-7592

 

 

With a copy to:

Stubbs Alderton & Markiles, LLP

 

15260 Ventura Boulevard, 20th Floor

 

Sherman Oaks, California 91403

 

Attention: John McIlvery

 

Email: jmcilvery@stubbsalderton.com

 

Facsimile: (818) 444-6302

 

 

If to the Buyers:

To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto

 

unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day.  Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

13.2        Entire Agreement.  This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents;
provided, however, except as explicitly stated herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company prior

 

24

--------------------------------------------------------------------------------


 

to the date hereof with respect to any prior investment made by such Buyer in
the Company or (ii) waive, alter, modify or amend in any respect any obligations
of the Company, or any rights of or benefits to any Buyer or any other Person,
in any agreement entered into prior to the date hereof between or among the
Company and any Buyer, or any instruments any Buyer received from the Company
prior to the date hereof, and all such agreements and instruments shall continue
in full force and effect..

 

13.3        Successors and Assigns.  This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of each Buyer. 
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

13.4        Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

 

13.5        Amendment.  Except as specifically set forth herein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Buyers.  Any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding or (2) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Buyers may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion).  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents who are holders of Notes. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.  Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that no due diligence or other investigation or inquiry
conducted by a Buyer, any of its advisors or any of its representatives shall
affect such Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document. “Required Buyers”
means Buyers holding and/or subscribing hereunder for a majority of the Shares
and Warrant Shares, as group, represented by the Units sold or to be sold
pursuant to this Agreement.

 

25

--------------------------------------------------------------------------------


 

13.6        Gender and Use of Singular and Plural.  All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

13.7        Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  A digital reproduction, portable document format (“.pdf”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes.

 

13.8        Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

13.9        Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.  If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

13.10      Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

26

--------------------------------------------------------------------------------


 

13.11      Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares and Warrants.  Each Buyer
shall be responsible only for its own representations, warranties and covenants
hereunder.

 

13.12      Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

13.13      Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

13.14      Severability.  If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

13.15      No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

13.16      WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYERS AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS TO
PURCHASE THE NEW NOTES.

 

13.17      Compliance with Federal Law.  The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall at any time be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or in any other similar lists of any Governmental Authority; (ii) not use
or permit the use of the proceeds of the purchase of the Units to violate any of
the foreign asset control regulations of OFAC or any enabling statute, Executive
Order relating thereto or any other requirements or restrictions imposed by any
Governmental Authority; and (iii) comply with all applicable Lender Secrecy Act
(“BSA”) laws and regulations, as amended.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

 

“COMPANY”

 

 

 

RESONANT INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Terry Lingren

 

 

Terry Lingren

 

 

Chief Executive Officer

 

 

 

BUYERS:

 

See Signature pages for each Buyer attached

 

Company Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT

 

WITH RESONANT INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:

FOR INDIVIDUAL INVESTORS:

 

 

 

 

Signature:

 

[Name of Entity]

 

Name:

 

 

 

 

 

By:

 

 

Signature:

 

Name:

 

 

Name:

 

Title:

 

 

 

 

 

WORK ADDRESS:

HOME ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Phone:

 

Phone:

 

 

SSN:

 

Fax:

 

 

 

E-mail:

 

 

 

Taxpayer ID#:

 

 

 

 

 

Number of Units to be Purchased (each Unit consists of one Share and one Warrant
to purchase one share of Common Stock):

Select one of the following with respect to Section 11 of the Warrant:

 

o   Exclude Section 11      o   Include 4.99% Limitation on Exercise
(Section 11)

 

o   Include 9.99% Limitation on Exercise (Section 11)

 

o   Include 19.99% Limitation on Exercise (Section 11)

 

Buyer Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER ADDENDUM RE ESCROW

 

(this information is required)

 

 

 

(Print Name of Buyer)

 

 

By signing the Securities Purchase Agreement, the above named Buyer hereby
certifies and confirms that: In the event that the Escrow Agent makes a
disbursement to the Buyer, which may or may not occur, the Buyer hereby confirms
that such disbursement is to be made by wire transfer using the following wire
transfer instructions. The Escrow Agent, the Company and the Placement Agents
can rely on this confirmation and the Buyer will not revoke this confirmation
unless the Buyer confirms to the Company on this form, replacement wire transfer
instructions at least two (2) Business Days before revoking this confirmation.
The Company may instruct the Escrow Agent to, or the Escrow Agent may on its
own, withhold any such disbursement until the Company is reasonably satisfied
and the Escrow Agent is satisfied in its sole discretion with the instructions
and procedures for making such disbursement.

 

Bank Name:

 

 

Bank Address:

 

 

ABA Number:

 

 

Account Number:

 

 

Account Name:

 

 

Reference:

 

 

 

Escrow Addendum

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

(Omitted and Filed as Exhibit 10.2 to Form 8-K)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WARRANT

 

(Omitted and Filed as Exhibit 10.3 to Form 8-K)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ESCROW DEPOSIT AGREEMENT

 

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of this 12th day of
April, 2016, by and among RESONANT INC., a Delaware corporation (the “Company”),
having an address at 110 Castilian Drive, Suite 100, Goleta, CA 93117, DREXEL
HAMILTON, LLC (“Drexel”), having an address at 2000 Market Street, Suite 780,
Philadelphia, PA 19103, NATIONAL SECURITIES CORPORATION (“National”), having an
address at 410 Park Avenue, 14th Floor, New York, NY 10022, and SIGNATURE BANK
(the “Escrow Agent”), a New York State chartered bank, having an office at 261
Madison Avenue, New York, NY 10016.  Drexel and National are each referred to
herein as a “Placement Agent” and collectively as the “Placement Agents”.  All
capitalized terms not herein defined shall have the meaning ascribed to them in
that certain Securities Purchase Agreement attached hereto as Schedule I,
including all attachments, schedules and exhibits thereto (the “SPA”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the SPA the Company desires to sell (the
“Offering”) a minimum of $3,000,000.00 (the “Minimum Amount”) and a maximum of
$8,000,000.00 (the “Maximum Amount”) of units of its securities (the “Units”) to
the purchasers set forth in the signature page of the SPA (the “Purchasers”). 
Each Unit shall consist of (i) one (1) share of common stock, par value $0.001
per share (the “Common Stock”), and (ii) one warrant to purchase one share of
Common Stock (the “Warrants”); and

 

WHEREAS, unless the Minimum Amount is sold by May 15, 2016 (the “Termination
Date”), or by June 15, 2016 (the “Final Termination Date”) if the Termination
Date has been extended by Company and the Placement Agents, the Offering shall
terminate and all funds shall be returned to the Purchasers in the Offering; and

 

WHEREAS, the Company and Placement Agents desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agents shall instruct
the Purchasers to deposit checks and other instruments for the payment of money
made payable to the order of “Signature Bank as Escrow Agent for Resonant Inc.,”
and Escrow Agent is willing to accept said checks and other instruments for the
payment of money in accordance with the terms hereinafter set forth; and

 

WHEREAS, the Company, as issuer, and each Placement Agent, as an introducing
broker-dealer, represent and warrant to the Escrow Agent that they will comply
with all of their respective obligations under applicable state and federal
securities laws and regulations with respect to the sale of Units pursuant to
the Offering; and

 

WHEREAS, the Company and the Placement Agents represent and warrant to the
Escrow Agent that they have not stated to any individual or entity that the
Escrow Agent’s duties will include anything other than those duties stated in
this Agreement; and

 

WHEREAS, the Company and each Placement Agent represents and warrants to the
Escrow Agent that a copy of each document that has been delivered to Purchasers
and third parties that include Escrow Agent’s name and duties is attached hereto
as Schedule I.

 

NOW, THEREFORE, IT IS AGREED as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Delivery of Escrow Funds.

 

(a)                                 The Placement Agents and the Company shall
instruct the Purchaser to deliver to Escrow Agent checks made payable to the
order of “Signature Bank, as Escrow Agent for Resonant Inc.,” or wire transfer
to Signature Bank, 261 Madison Avenue, New York, New York 10016, ABA
No. 026013576 for credit to Signature Bank, as Escrow Agent for Resonant Inc.,
Account No. [Omitted] in each case, with the name and address of the individual
or entity making payment.  In the event any Purchaser’s address is not provided
to Escrow Agent by the Purchaser, then the Company agrees to promptly provide
Escrow Agent with such information in writing. The checks or wire transfers
shall be deposited into a non-interest-bearing account at Signature Bank
entitled “Resonant, Inc., Signature Bank, as Escrow Agent for” (the “Escrow
Account”).

 

(b)                                 The collected funds deposited into the
Escrow Account are referred to as the “Escrow Funds.”

 

(c)                                  The Escrow Agent shall have no duty or
responsibility to enforce the collection or demand payment of any funds
deposited into the Escrow Account.  If, for any reason, any check deposited into
the Escrow Account shall be returned unpaid to the Escrow Agent, the sole duty
of the Escrow Agent shall be to return the check to the Purchaser and advise the
Company and the Placement Agents promptly thereof.

 

2.                                      Release of Escrow Funds.  The Escrow
Funds shall be paid by the Escrow Agent in accordance with the following:

 

(a)                                 In the event that the Company and the
Placement Agents advise the Escrow Agent in writing that the Offering has been
terminated (the “Termination Notice”), the Escrow Agent shall promptly return
the funds paid by each Purchaser to said Purchaser without interest or offset.

 

(b)                                 If prior to 3:00 P.M. Eastern time on the
Termination Date, the Escrow Agent receives written notice, in the form of
Exhibit A, attached hereto and made a part hereof, and signed by the Company and
each Placement Agent, stating that the Termination Date has been extended to the
Final Termination Date (the “Extension Notice”), then the Termination Date shall
be so extended.

 

(c)                                  Provided that the Escrow Agent does not
receive the Termination Notice in accordance with Section 2(a) and the Minimum
Amount has been deposited into the Escrow Account on or prior to the later of
the Termination Date or the date stated in the Extension Notice, if any,
received by the Escrow Agent in accordance with Section 2(b) above, the Escrow
Agent shall, upon receipt of written instructions, in the form of Exhibit B,
attached hereto and made a part hereof, or in a form and substance satisfactory
to the Escrow Agent, received from the Company and each Placement Agent, pay the
Escrow Funds in accordance with such written instructions, which instructions
shall be limited to the payment of the Placement Agents’ fees and other offering
expenses and the payment of the balance to the Company (each, a “Closing”). Such
payment or payments shall be made by wire transfer within one (1) Business Day
of receipt of such written instructions, which must be received by the Escrow
Agent no later than 3:00 PM Eastern Time on a Business Day for the Escrow Agent
to process such instructions that Business Day.  Any additional wires or Closing
may be subject to additional fees.

 

(d)                                 If by 3:00 P.M. Eastern time on the later of
the Termination Date or the date stated in the Extension Notice, if any, that
the Escrow Agent has received in accordance with Section 2(b) above, the Escrow
Agent has not received written instructions from the Company and each Placement
Agent regarding the disbursement of the Escrow Funds and the total amount of the
Escrow Funds is less than the Minimum Amount, then the Escrow Agent shall
promptly return the Escrow Funds to the Purchasers without interest or offset. 
The Escrow Funds returned to each Purchaser shall be free and clear of any and
all claims of the Escrow Agent.

 

Escrow Deposit Agreement — Private Placement

Rev. 08/2015

 

2

--------------------------------------------------------------------------------


 

(e)                                  The Escrow Agent shall not be required to
pay any uncollected funds or any funds that are not available for withdrawal.

 

(f)                                   If the Termination Date, Final Termination
Date or any date that is a deadline under this Agreement for giving the Escrow
Agent notice or instructions or for the Escrow Agent to take action is not a
Business Day, then such date shall be the Business Day that immediately follows
that date. A “Business Day” is any day other than a Saturday, Sunday or a Bank
holiday.

 

3.                                      Acceptance by Escrow Agent.  The Escrow
Agent hereby accepts and agrees to perform its obligations hereunder, provided
that:

 

(a)                                 The Escrow Agent may act in reliance upon
any signature reasonably believed by it to be genuine, and may assume that any
person who has been designated by a Placement Agent or the Company to give any
written instructions, notice or receipt, or make any statements in connection
with the provisions hereof has been duly authorized to do so.  The Escrow Agent
shall have no duty to make inquiry as to the genuineness, accuracy or validity
of any statements or instructions or any signatures on statements or
instructions.  The names and true signatures of each individual authorized to
act singly on behalf of the Company and the Placement Agents are stated in
Schedule II, which is attached hereto and made a part hereof. The Company and
each Placement Agent may each remove or add one or more of its authorized
signers stated on Schedule II by notifying the Escrow Agent of such change in
accordance with this Agreement, which notice shall include the true signature
for any new authorized signatories.

 

(b)                                 The Escrow Agent may act relative hereto in
reliance upon advice of counsel in reference to any matter connected herewith. 
The Escrow Agent shall not be liable for any mistake of fact or error of
judgment or law, or for any acts or omissions of any kind, unless caused by its
willful misconduct or gross negligence.

 

(c)                                  The Placement Agents and the Company agree
to indemnify and hold the Escrow Agent harmless from and against any and all
claims, losses, costs, liabilities, damages, suits, demands, judgments or
expenses (including but not limited to reasonable attorney’s fees) claimed
against or incurred by Escrow Agent arising out of or related, directly or
indirectly, to this Escrow Agreement unless caused by the Escrow Agent’s gross
negligence or willful misconduct.

 

(d)                                 In the event that the Escrow Agent shall be
uncertain as to its duties or rights hereunder, the Escrow Agent shall be
entitled to (i) refrain from taking any action other than to keep safely the
Escrow Funds until it shall be directed otherwise by a court of competent
jurisdiction, or (ii) deliver the Escrow Funds to a court of competent
jurisdiction.

 

(e)                                  The Escrow Agent shall have no duty,
responsibility or obligation to interpret or enforce the terms of any agreement
other than Escrow Agent’s obligations hereunder, and the Escrow Agent shall not
be required to make a request that any monies be delivered to the Escrow
Account, it being agreed that the sole duties and responsibilities of the Escrow
Agent shall be to the extent not prohibited by applicable law (i) to accept
checks or other instruments for the payment of money and wire transfers
delivered to the Escrow Agent for the Escrow Account and deposit said checks and
wire transfers into the non-interest bearing Escrow Account, and (ii) to
disburse or refrain from disbursing the Escrow Funds as stated above, provided
that the checks received by the Escrow Agent have been collected and are
available for withdrawal.

 

3

--------------------------------------------------------------------------------


 

4.                                      Escrow Account Statements and
Information. The Escrow Agent agrees to send to the Company and/or each
Placement Agent a copy of the Escrow Account periodic statement, upon request in
accordance with the Escrow Agent’s regular practices for providing account
statements to its non-escrow clients, and to also provide the Company and/or
each Placement Agent, or their designee, upon request other deposit account
information, including Escrow Account balances, by telephone or by computer
communication, to the extent practicable. The Company and each Placement Agent
agrees to complete and sign all forms or agreements required by the Escrow Agent
for that purpose.  The Company and each Placement Agent consents to the Escrow
Agent’s release of such Escrow Account information to any of the individuals
designated by Company or the Placement Agents, which designation has been signed
in accordance with Section 3(a) by any of the persons in Schedule II.  Further,
the Company and the Placement Agents have an option to receive e-mail
notification of incoming and outgoing wire transfers.  If this e-mail
notification service is requested and subsequently approved by the Escrow Agent,
the Company and/or each Placement Agent agrees to provide a valid e-mail address
and other information necessary to set-up this service and sign all forms and
agreements required for such service.  The Company and each Placement Agent each
consents to the Escrow Agent’s release of wire transfer information to the
designated e-mail address(es).  The Escrow Agent’s liability for failure to
comply with this section shall not exceed the cost of providing such
information.

 

5.                                      Resignation and Termination of the
Escrow Agent.  The Escrow Agent may resign at any time by giving thirty (30)
days’ prior written notice of such resignation to the Placement Agents and the
Company.  Upon providing such notice, the Escrow Agent shall have no further
obligation hereunder except to hold as depository the Escrow Funds that it
receives until the end of such thirty (30)-day period.  In such event, the
Escrow Agent shall not take any action, other than receiving and depositing
Purchasers checks and wire transfers in accordance with this Agreement, until
the Company has designated a banking corporation, trust company, attorney or
other person as successor.  Upon receipt of such written designation signed by
the Placement Agents and the Company, the Escrow Agent shall promptly deliver
the Escrow Funds to such successor and shall thereafter have no further
obligations hereunder.  If such instructions are not received within thirty (30)
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor.  In
either case provided for in this section, the Escrow Agent shall be relieved of
all further obligations and released from all liability thereafter arising with
respect to the Escrow Funds.

 

6.                                      Termination.  The Company and the
Placement Agents may terminate the appointment of the Escrow Agent hereunder
upon written notice specifying the date upon which such termination shall take
effect, which date shall be at least thirty (30) days from the date of such
notice.  In the event of such termination, the Company and the Placement Agents
shall, within thirty (30) days of such notice, appoint a successor escrow agent
and the Escrow Agent shall, upon receipt of written instructions signed by the
Company and the Placement Agents, turn over to such successor escrow agent all
of the Escrow Funds; provided, however, that if the Company and the Placement
Agents fail to appoint a successor escrow agent within such thirty (30) day
period, such termination notice shall be null and void and the Escrow Agent
shall continue to be bound by all of the provisions hereof.  Upon receipt of the
Escrow Funds, the successor escrow agent shall become the escrow agent hereunder
and shall be bound by all of the provisions hereof and Escrow Agent shall be
relieved of all further obligations and released from all liability thereafter
arising with respect to the Escrow Funds and under this Agreement.

 

7.                                      Investment.  All funds received by the
Escrow Agent shall be held only in non-interest bearing bank accounts at Escrow
Agent.

 

4

--------------------------------------------------------------------------------


 

8.                                      Compensation.  The Escrow Agent shall be
entitled, for the duties to be performed by it hereunder, to a fee of $4,000.00,
which fee shall be paid by the Company upon the signing of this Agreement. In
addition, the Company shall be obligated to reimburse Escrow Agent for all fees,
costs and expenses incurred or that become due in connection with this Agreement
or the Escrow Account, including reasonable attorneys’ fees.  Neither the
modification, cancellation, termination or rescission of this Agreement nor the
resignation or termination of the Escrow Agent shall affect the right of the
Escrow Agent to retain the amount of any fee which has been paid, or to be
reimbursed or paid any amount which has been incurred or becomes due, prior to
the effective date of any such modification, cancellation, termination,
resignation or rescission.  To the extent the Escrow Agent has incurred any such
expenses, or any such fee becomes due, prior to any closing, the Escrow Agent
shall advise the Company and the Company shall direct all such amounts to be
paid directly at any such closing.  The Escrow Agent shall be entitled to a fee
of $1,000 in the event the Agreement is amended for any reason in accordance
with Section 10(d).

 

9.                                      Notices.  All notices, requests, demands
and other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given if sent by electronic means
acceptable to the parties (followed by first-class mail), by hand-delivery, by
facsimile (followed by first-class mail), by nationally recognized overnight
courier service or by prepaid registered or certified mail, return receipt
requested, to the addresses set forth below:

 

If to the Placement Agents:

 

Drexel Hamilton, LLC

Attn: Jason Diamond

Head of Investment Banking

789 N. Water Street, Suite 400

Milwaukee, WI 53202

414-223-4401

jdiamond@drexelhamilton.com

 

and

 

National Securities Corporation

Attn: Bob Clifford

Managing Director

410 Park Avenue, 14th Floor

New York, NY 10022

310-305-3085

bclifford@liquidventure.com

 

If to the Company:

 

Resonant Inc.

Attn: John Philpott, Chief Financial Officer

110 Castilian Drive, Suite 100

Goleta, CA 93117

Phone: 805-308-9468

Email: jphilpott@resonant.com

 

5

--------------------------------------------------------------------------------


 

If to Escrow Agent:

 

Signature Bank

261 Madison Avenue

New York, NY 10016

Attention: Cliff Broder, Group Director & SVP

Fax: (646) 822-1359

 

10.          General.

 

(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles, and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum nonconveniens or
any similar grounds and irrevocably consents to service of process by mail or in
any manner permitted by applicable law and consents to the jurisdiction of said
courts.  EACH OF THE PARTIES HERETO HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

(b)           This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.

 

(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.

 

(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.

 

(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.

 

(f)            This Agreement and any modification or amendment of this
Agreement may be executed in several counterparts or by separate instruments and
all of such counterparts and instruments shall constitute one agreement, binding
on all of the parties hereto.

 

11.          Form of Signature. The parties hereto agree to accept an electronic
or facsimile transmission copy of their respective actual signatures as evidence
of their actual signatures to this Agreement and any modification or amendment
of this Agreement; provided, however, that each party who produces an electronic
or facsimile signature agrees, by the express terms hereof, to place, promptly
after transmission of his or her signature by e-mail or fax, a true and correct
original copy of his or her signature in overnight mail to the address of the
other party.

 

6

--------------------------------------------------------------------------------


 

12.          No Third-Party Beneficiaries.  This Agreement is solely for the
benefit of the parties and their respective successors and permitted assigns,
and no other person has any right, benefit, priority, or interest under or
because of the existence of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

NATIONAL SECURITIES CORPORATION

RESONANT INC.

 

 

 

 

 

 

By:

/s/ Jonathan C. Rich

 

By:

/s/ John M. Philpott

 

Name: Jonathan C. Rich

 

Name: John M. Philpott

 

Title: EVP

 

Title: CFO

 

 

 

 

SIGNATURE BANK

DREXEL HAMILTON, LLC

 

 

 

 

 

 

 

By:

/s/ Cliff Broder

 

By:

/s/ Jason Diamond

 

Name: Cliff Broder

 

Name: Jason Diamond

 

Title: SVP Escrow Agent

 

Title: Head of Investment Banking

 

 

By:

 

 

 

 

Name: Steve Deneff

 

 

Title: VP Escrow Agent

 

 

8

--------------------------------------------------------------------------------


 

Schedule I

 

OFFERING DOCUMENTS

 

None

 

--------------------------------------------------------------------------------


 

Schedule II

 

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and the Placement Agents.

 

 

RESONANT, INC.

 

 

Name

True Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DREXEL HAMILTON, LLC

 

 

Name

True Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL SECURITIES CORPORATION

 

 

Name

True Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

EXTENSION NOTICE

 

Date:

 

Signature Bank

261 Madison Avenue

New York, NY 10016

Attn: Cliff Broder, Group Director & SVP

 

Dear          :

 

In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated as of April 12, 2016 (the “Escrow Agreement”), by and between Resonant
Inc. (the “Company”), Drexel Hamilton, LLC (“Drexel”), National Securities
Corporation (“National,” and together with Drexel, the “Placement Agents”), and
Signature Bank (the “Escrow Agent”), the Company and the Placement Agents hereby
notify the Escrow Agent that the Termination Date has been extended to 
             , 201 , the Final Termination Date.

 

Very truly yours,

 

 

 

Resonant Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Drexel Hamilton, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

National Securities Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF ESCROW RELEASE NOTICE

 

Date:

 

 

 

Signature Bank

 

[address of financial center]

 

 

 

 

Attention: [name & title of Group Director]

 

 

Dear          :

 

In accordance with the terms of Section 2(c) of an Escrow Deposit Agreement
dated as of April 12, 2016 (the “Escrow Agreement”), by and between Resonant
Inc. (the “Company”), Drexel Hamilton, LLC (“Drexel”), National Securities
Corporation (“National,” and together with Drexel, the “Placement Agents”), and
Signature Bank (the “Escrow Agent”), the Company and the Placement Agents hereby
notify the Escrow Agent that the          closing will be held on            
for gross proceeds of $         .

 

PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):

 

                                                       :               $

 

 

 

                                                       :               $

 

 

 

                                                       :               $

 

 

 

Very truly yours,

 

 

 

Resonant Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Drexel Hamilton, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

National Securities Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit C

 

--------------------------------------------------------------------------------